Name: Decision of the EEA Joint Committee No 14/94 of 28 October 1994 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: coal and mining industries;  chemistry;  technology and technical regulations;  consumption;  European construction
 Date Published: 1994-12-17

 17.12.1994 EN Official Journal of the European Communities L 325/65 DECISION OF THE EEA JOINT COMMITTEE No 14/94 of 28 October 1994 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Directive 94/9/EC of the European Parliament and the Council of 23 March 1994 on the approximation of the laws of the Member States concerning equipment and protective systems intended for use in potentially explosive atmospheres (1) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following new point shall be inserted after point 7 (Council Directive 90/385/EEC) of Chapter X of Annex II to the Agreement: 7.A. 394 L 0009: Directive 94/9/EC of the European Parliament and the Council of 23 March 1994 on the approximation of the laws of the Member States concerning equipment and protective systems intended for use in potentially explosive atmospheres (OJ No L 100, 19. 4. 1994, p. 1). Article 2 The texts of Directive 94/9/EC in the Finnish, Icelandic, Norwegian and Swedish languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 December 1994, provided that all the notifications under Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA Section of and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 28 October 1994. For the EEA Joint Committee The President H. HAFSTEIN (1) OJ No L 100, 19. 4. 1994, p. 1.